Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.1 PREMIERWEST BANCORP EMPLOYMENT AGREEMENT FOR JOHN ANHORN Dated as of December 13, 2007 TABLE OF CONTENTS 1 . EMPLOYMENT 1 Officer Position 1 Board Service 1 2 . TERM OF AGREEMENT 2 Initial Term 2 3 . NO TERM OF EMPLOYMENT 2 4 . DUTIES 2 Duties 2 Obligations 2 5 . COMPENSATION 2 Base Salary 3 Vacation 3 Stock Options 3 Long-Term Care Insurance 3 [Reserved] 3 Automobile 3 Club Dues 4 Other Benefits 4 Reimbursements 4 Existing Benefit Agreements 4 6 . TERMINATION 4 For Cause 4 Without Cause 5 For Good Reason 5 Resignation 5 Death or Disability 5 Retirement 5 7 . DEFINITIONS 5 Cause 5 Good Reason 6 Disability 8 Change in Control 8 8 . PAYMENT UPON TERMINATION 9 9 . RETIREMENT BENEFITS 9 Stock Option Vesting 9 401(k) Contribution 9 Retiree Health Insurance 9 Long-Term Care Insurance 10 10 . CONSIDERATION FOR RELEASE OF CLAIMS 10 Normal Retirement Benefits 10 Disability Insurance 10 11 . CONSIDERATION FOR NOT COMPETING 10 Self-Imposed Limitation 10 - i - Amount/Payment of Consideration 10 12 . CHANGE IN CONTROL RETENTION BONUS 11 13 . IRC 280G 11 14 . POTENTIAL TRANSACTION BONUS 11 15 . CONFIDENTIALITY AND CREATIVE WORK 12 Nondisclosure 12 Return of Material 12 Injunctive Relief 13 Creative Work 13 16 . DISPUTE RESOLUTION 13 Arbitration 13 Expenses/Attorneys’ Fees 13 Injunctive Relief 14 17 . NOTICES 14 18 . GENERAL PROVISIONS 14 Governing Law 14 Saving Provision 14 Survival Provision 14 Captions and Counterparts 14 Entire Agreement 14 Previous Agreement 15 Waiver/Amendment 15 Assignment 15 19 . ADVICE OF COUNSEL 15 - ii - EMPLOYMENT AGREEMENT This Employment Agreement (this “Agreement”) by and among PremierWest Bancorp, an Oregon corporation, PremierWest Bank, an Oregon state chartered bank (the “Bank”) (collectively “PremierWest”) and John Anhorn (“Executive”), is dated December 13, 2007. RECITALS A. Incentive to Continued Service . PremierWest recognizes that Executive possesses unique skills, knowledge, and experience related to PremierWest’s business and Executive has made and is expected to continue to make major contributions to the profitability, growth and financial strength of PremierWest and its affiliates. To assure itself of the continuity of management, PremierWest desires to provide incentives for Executive to remain employed until retirement age and following a Change in Control. B. Replace Existing Agreement . Executive and PremierWest were parties to an employment agreement dated April 2, 1998 which was replaced by employment agreements dated August 9, 2002 and July 29, 2004, which in turn was amended on December 24, 2004 and again on January 25, 2006. The parties intend for this Agreement to supersede and replace the provisions of these previous employment agreements, except as otherwise stated herein. C. No Currently Anticipated Change in Control . As of the date of this Agreement, none of the conditions or events included in the definition of the term “golden parachute payment” that is set forth in Section 18(k)(4)(A)(ii) of the Federal Deposit Insurance Act [12 U.S.C. 1828(k)(4)(A)(ii)] and in Federal Deposit Insurance Corporation Rule 359.1(f)(1)(ii) [12 CFR 359.1(f)(1)(ii)] exists or, to the best knowledge of PremierWest, is contemplated insofar as PremierWest or any affiliates are concerned. D. Code Section 409A . This Agreement is intended to comply with Section 409A of the Internal Revenue Code (the “Code”). Any ambiguity hereunder shall be interpreted in such a way as to comply, to the extent necessary, with Section 409A and the regulations thereunder. AGREEMENT 1. EMPLOYMENT . 1.1 Officer Position . PremierWest Bancorp and the Bank shall continue to employ Executive to serve as Chief Executive Officer according to the terms and conditions of this Agreement, for the period stated in Section 2 below. 1.2 Board Service . Executive is currently serving on the boards of directors of PremierWest Bancorp (the “Board)” and the Bank (the “Bank Board”). PremierWest Bancorp shall nominate Executive for election as a director at such times as necessary so that Executive will, if elected by stockholders, remain on the Board throughout the term of this Agreement. PremierWest shall also undertake every lawful effort to ensure that Executive continues - 1 - throughout the term of his employment on the Bank Board. Executive shall be deemed to have resigned from the Board and the Bank Board effective immediately after termination of Executive’s employment, regardless of whether Executive submits a formal, written resignation as director. 2. TERM OF AGREEMENT . 2.1 Initial Term/Automatic Renewal . The initial term of this Agreement shall expire on December 31, 2007. On December 31, 2007 and each anniversary thereof, this Agreement shall be extended automatically for one (1) additional year unless the Board determines, on or before such date, that the term shall not be extended. If the Board determines not to extend the term, it shall promptly notify Executive in writing and this Agreement will remain in force only until its term expires. The Board’s decision not to extend the term of this Agreement shall not by itself give Executive any rights under this Agreement to claim an adverse change in his position, compensation, or circumstances or otherwise to claim entitlement to rights under Sections 10, 11, or 12 below. 3. NO TERM OF EMPLOYMENT . Notwithstanding the term of this Agreement, PremierWest may terminate Executive’s employment at any time for any lawful reason or for no reason at all, subject to the provisions of this Agreement. 4. DUTIES . 4.1 Duties . As President and Chief Executive Officer, Executive shall serve under the direction of the Board and the Bank Board and in accordance with the Articles of Incorporation and Bylaws (as each may be amended or restated from time to time) of PremierWest Bancorp and the Bank, respectively. 4.2 Obligations . (a) Executive agrees that to the best of Executive’s ability and experience, Executive will at all times loyally and conscientiously perform all of the duties and obligations required of Executive pursuant to the express and implicit terms of this Agreement and as directed by the Board or the Supervisor. (b) Executive shall devote Executive’s entire working time, attention and efforts to PremierWest’s business and affairs, shall faithfully and diligently serve PremierWest’s interests and shall not engage in any business or employment activity that is not on PremierWest’s behalf (whether or not pursued for gain or profit) except for (i) activities approved in writing in advance by the Board and (ii) passive investments that do not involve Executive providing any advice or services to the businesses in which the investments are made. 5. COMPENSATION . For all services performed under this Agreement, PremierWest agrees to pay the following compensation and benefits: - 2 - 5.1 Base Salary . Executive’s annual base salary is $292,000 payable in semi-monthly installments (the “Base Salary”). Executive’s base salary shall be subject to annual review by the Board’s Compensation Committee. Taking into account the committee’s recommendation, the Board may increase the Base Salary, but the Base Salary shall not be reduced. 5.2 Vacation . Executive is entitled to not less than four (4) weeks of paid vacation per year to be used in accordance with the terms and conditions of the Bank’s personnel policies. Notwithstanding anything in the Bank’s personnel policies to the contrary, up to two weeks of Executive’s four weeks of paid vacation may be carried over from one year to the next if unused by the end of the year, but Executive shall not be entitled under any circumstance to payment for unused vacation. 5.3 Stock Options . Executive is eligible to participate in PremierWest Bancorp’s stock option plans and other stock-based compensation, incentive, bonus, or purchase plans currently existing or adopted during the term of this Agreement for the benefit of officers or employees. The Employment Agreement dated April 2, 1998 between Executive and PremierWest continues to govern the terms of the stock options granted under that agreement except that Executive acknowledges that he is prevented from treating the entirety of the stock options granted on April 2, 1998 as incentive stock options. Executive agrees that the portion of the stock option grant exceeding Internal Revenue Service limits for incentive stock options shall be treated as nonqualified stock options under the Internal Revenue Code, even though the original intention when the stock option was granted might have been that the entire stock option grant would be a qualified incentive stock option grant. 5.4 Long-Term Care Insurance . PremierWest currently will pay annual premiums on existing long-term care insurance policies for Executive and Executive’s spouse.
